Exhibit 10.28

HEALTHWAYS, INC.
2007 STOCK INCENTIVE PLAN, AS AMENDED
NON-QUALIFIED STOCK OPTION AGREEMENT
 
THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered
into on GRANT DATE (the “Grant Date”), by and between HEALTHWAYS, INC., a
Delaware corporation (the "Corporation") including its subsidiary corporations,
and PARTICIPANT NAME (the "Colleague").
 
WHEREAS, the Corporation desires to afford the Colleague an opportunity to
purchase shares of Common Stock, $.001 par value per share ("Common Stock") of
the Corporation, in accordance with the provisions of Healthways 2007 Stock
Incentive Plan, as amended (the "Plan").
 
NOW, THEREFORE, In consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Grant of Option.  Corporation hereby grants to the Colleague the
option (the "Option"), exercisable in whole or in part to purchase NUMBER OF
SHARES shares of the Corporation's Common Stock, for a price of GRANT PRICE per
share.
 
2.           Option Plan.  The Option is granted as a non-qualified stock option
under the Plan, and is not intended to qualify as an incentive stock option, as
that term is used in Section 422 of the Internal Revenue Code of 1986, as
amended (the "Code").  This means that, at the time the Colleague exercises all
or any portion of the Option, the Colleague will have taxable income equal to
any positive difference between the market value of the Common Stock at the date
of the exercise and the option exercise price paid for the Common Stock under
the Option as shown in Section 1 of this Agreement.
 
The Colleague hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof, which are incorporated herein by
reference and made a part hereof.  The terms of this Agreement are governed by
the terms of the Plan, and in the case of any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall
govern.  Terms not otherwise defined herein shall have the meanings given them
in the Plan.
 
3.           Timing of Exercise.  The Colleague may exercise the Option with
respect to the percentage of shares set forth below from and after the dates
specified below:
 
Percentage Vested
 
 
Date of Vesting
25%
50%
75%
100%
 
One Year from Grant Date
Two Years from Grant Date
Three Years from Grant Date
Four Years from Grant Date



The Option will expire ten (10) years from the Grant Date.
 
4.           Manner of Exercise.  The Option shall be exercised by the Colleague
(or other party entitled to exercise the Option under Section 5 of this
Agreement) by providing notice to the stock plan administrator of your intent to
exercise the stock option, and providing to the stock plan administrator all
required information necessary to complete the exercise transaction. Such notice
shall not be effective unless accompanied by the full purchase price for all
shares so purchased within the timeframe required by the plan administrator. The
purchase price shall be payable in cash, personal check (subject to collection),
bank draft or such other method as the Committee may determine from time to
time.  The purchase price may also be paid by the tender of, by either actual
delivery or attestation, Common Stock acceptable to the Committee and valued at
its Fair Market Value on the date of exercise or through a combination of Common
Stock and cash.  The purchase price shall be calculated as the number of shares
to be purchased times the option exercise price per share as shown in Section 1
of this Agreement.  The Corporation shall have the right to require the
Colleague to remit to the Corporation an amount sufficient to satisfy any
federal, state and local withholding tax requirements prior to the delivery of
any certificate for such shares, which may be paid as set forth in Section 5.6
of the Plan.
 
5.           Nontransferability of Option.  The Option shall not be transferable
by the Colleague otherwise than by will or by the laws of descent and
distribution, and is exercisable during the Colleague's lifetime only by the
Colleague.  The terms of the Option shall be binding on the executors,
administrators, heirs and successors of the Colleague.
 
6.           Termination of Employment.
 
(a)           Termination by Death.  If the Colleague's employment by the
Corporation terminates by reason of death, the shares subject to the Option
granted hereunder not previously exercisable and vested shall become fully
exercisable and vested upon the Colleague’s death, and the Option may thereafter
be exercised by the legal representative of the estate or by the legatee of the
Colleague under the will of the Colleague until the expiration of the stated
term of the Option.
 
(b)           Termination by Reason of Disability.  If the Colleague's
employment by the Corporation terminates by reason of Disability, the shares
subject to the Option granted hereunder not previously exercisable and vested
shall become fully exercisable and vested upon the date of such termination of
employment and the Option may thereafter be exercised by the Colleague until the
expiration of the stated term of the Option.
 
(c)           Retirement.  If the Colleague’s employment by the Corporation
terminates by reason of Retirement, as defined in the Plan, the shares subject
to the Option granted hereunder not previously exercisable and vested shall
continue vesting in accordance with Section 3 and, upon vesting, the Option may
be exercised until the expiration of the stated term of the Option.
 
(d)           Other Termination.  If the Colleague's employment by the
Corporation is involuntarily terminated for any reason other than death,
Disability, or Retirement, or if the Colleague voluntarily terminates
employment, the Option shall thereupon terminate, except that the Option may be
exercised by the Colleague, to the extent otherwise then exercisable, for a
period of three months from the date of such termination of employment or the
expiration of the Option's term, whichever period is the shorter if the
involuntary termination is without Cause.  If the Colleague’s employment by the
Corporation is terminated for Cause, the Option shall immediately terminate.
 
7.           Restrictions on Purchase and Sale of Shares.  The Corporation shall
be obligated to sell or issue shares pursuant to the exercise of the Option only
in the event that the shares are at that time effectively registered or
otherwise exempt from registration under the Securities Act of 1933, as amended
("the 1933 Act").  In the event that the shares are not registered under the
1933 Act, the Colleague hereby agrees that, as a further condition to the
exercise of the Option, the Colleague (or his successor under Section 5 of this
Agreement), if the Corporation so requests, will execute an agreement in form
satisfactory to the Corporation in which the Colleague represents that he or she
is purchasing the shares for investment purposes, and not with a view to resale
or distribution.  The Colleague further agrees that if the shares of Common
Stock to be issued upon the exercise of the Option are not subject to an
effective registration statement filed with the Securities and Exchange
Commission pursuant to the requirements of the 1933 Act, such shares shall bear
an appropriate restrictive legend.
 
8.           Option Award Subject to Recoupment Policy.  The award of the Option
is subject to the Healthways, Inc. Compensation Recoupment Policy (the
"Policy").  The award of the Option, or any amount traceable to the award of the
Option, shall be subject to the recoupment obligations described in the Policy.
 
9.           Adjustment.  In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Common Stock,
the number of shares of Common Stock of the Corporation subject to the Option
and the price per share of such shares shall be equitably and proportionately
adjusted by the Committee in accordance with the Plan.
 
10.           Change in Control.  Upon a Change in Control, as defined in the
Plan, the shares subject to the Option granted hereunder not previously
exercisable and vested shall become fully exercisable and vested.
 
11.           No Rights Until Exercise.  The Colleague shall have no rights
hereunder as a stockholder with respect to any shares subject to the Option
until the date of the issuance of a stock certificate to him or her for such
shares upon due exercise of the Option.
 
12.           Confidentiality, Non-solicitation and Non-Compete.  It is the
interest of all colleagues to protect and preserve the assets of the
Corporation. In this regard, in consideration for granting the Option and as
conditions of the Colleague’s ability to exercise the Option, the Colleague
acknowledges and agrees that:
 
(a)           Confidentiality. In the course of the Colleague's employment, the
Colleague will have access to trade secrets and other confidential information
of the Corporation and its clients.  Accordingly, the Colleague agrees that,
without the prior written consent of the Corporation, the Colleague will not,
other than in the normal conduct of the Corporation's business affairs, divulge,
furnish, publish or use for personal benefit or for the direct or indirect
benefit of any other person or business entity, whether or not for monetary
gain, any trade secrets or confidential or proprietary information of the
Corporation or its clients, including without limitation, any information
relating to any business methods, marketing and business plans, financial data,
systems, customers, suppliers, policies, procedures, techniques or research
developed for the benefit of the Corporation or its clients.  Proprietary
information includes, but is not limited to, information developed by the
Colleague for the Corporation while employed by the Corporation.  The
obligations of the Colleague under this paragraph will continue after the
Colleague has left the employment of the Corporation.  The Colleague agrees that
upon leaving the employment of the Corporation, the Colleague will return to the
Corporation all property and confidential information in the Colleague's
possession and agrees not to copy or otherwise record in any way such
information.
 
(b) Non-Solicitation.  While employed by the Corporation and for a period of two
years thereafter, the Colleague shall not, upon the Colleague's own behalf or on
behalf of any other person or entity, directly or indirectly,
 
- hire or solicit to leave the employ of the Corporation any person employed by
or under contract as an independent contractor to the Corporation; or
 
- contact, solicit, entice away, or divert any healthcare and/or well-being
support services, coaching or management business from any person or entity who
is a client or with whom the Corporation was engaged in discussions as a
potential client within one year prior to the date of termination of the
Colleague.
 
(c)           Non-Compete.  While employed by Corporation and continuing during
the period while any amounts are being paid to the Colleague and for a period of
18 months thereafter, the Colleague will not own or be employed by or assist
anyone else in the conduct of any business (i) which is in competition with any
business conducted by the Corporation or (ii) which the Colleague knows the
Corporation was actively evaluating for possible entry, in either case in the
United States or in any other jurisdiction in which the Corporation is engaged
in business or has been engaged in business during the Colleague’s employment by
the Corporation, or in such jurisdictions where the Colleague knows the
Corporation is actively pursuing business opportunities at the time of the
Colleague’s termination of employment with the Corporation; provided that
ownership of five percent (5%) or less of the voting stock or other ownership
interests of any business entity that is listed on a national securities
exchange shall not constitute a violation hereof.
 
In the event the Colleague breaches any provisions of this Section 12, the
Option shall immediately expire and may not be exercised, and the Corporation
shall be entitled to seek other appropriate remedies it may have available to
limit its damages from such breach.
 
13.           Amendment.  Subject to the restrictions contained in the Plan, the
Committee may amend the terms of the Option, prospectively or retroactively,
but, subject to Section 9 above, no such amendment shall impair the rights of
the Colleague hereunder without the Colleague's consent.
 
14.           No Right to Continued Employment.  The grant of the Option shall
not be construed as giving the Colleague the right to be retained in the employ
of the Corporation, and the Corporation may at any time dismiss the Colleague
from employment, free from any liability or any claim under the Plan.
 
15.           Notices.  All notices required to be given under the Option shall
be deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.
 
To the
Corporation:                                                                Healthways,
Inc.
701 Cool Springs Boulevard
Franklin, Tennessee 37067
 
To the
Colleague:                                                                
PARTICIPANT NAME
(Colleague name and address)                                             
Address on File
 at Healthways


16.           Severability.  If any provision of this Agreement is, or becomes,
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any person or the award of the Option, or would disqualify the Plan or the
Option under any laws deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Option, such
provision shall be stricken as to such jurisdiction, person or Option, and the
remainder of the Plan and Option shall remain in full force and effect.
 
17.           Governing Law.  The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to conflicts of laws principles.
 
18.           Resolution of Disputes.  Any dispute or disagreement which may
arise under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee.  Any determination made hereunder shall be final, binding and
conclusive on the Colleague and the Corporation for all purposes.
 
19.           Successors in Interest.  This Agreement shall inure to the benefit
of and be binding upon any successor to the Corporation.  This Agreement shall
inure to the benefit of the Colleague’s legal representative and permitted
assignees.  All obligations imposed upon the Colleague and all rights granted to
the Corporation under this Agreement shall be binding upon the Colleague's
heirs, executors, administrators, successors and assignees.
 


 
[remainder of page intentionally left blank; signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused the Stock Option Agreement to be
duly executed as of the day and year first above written.


HEALTHWAYS, INC.:


/s/ Ben R. Leedle, Jr.

Name:           Ben R. Leedle, Jr.
Title:    Chief Executive Officer






Grantee: PARTICIPANT NAME


Online Grant Acceptance Satisfies Signature Requirement
















































 
 

--------------------------------------------------------------------------------

 
